TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00706-CV



                                     Jeffrey Marx, Appellant

                                                  v.

               Texas Department of Human and Regulatory Services, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 16,112, HONORABLE, GUILFORD L. JONES, III, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jeffrey Marx has filed with this Court a motion to dismiss his appeal,

informing this Court that the notice of appeal to this Court was filed in error, the parties reached an

agreement, appellant is no longer an active party in this case, and he has no desire to pursue his

appeal. We therefore grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).




                                                       ____________________________________

                                                       David Puryear, Justice

Before Justices Kidd, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: January 8, 2004